United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.B., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, Alameda, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1796
Issued: March 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 1, 2011 appellant filed a timely appeal from the June 29, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) determining his wage-earning
capacity. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective July 3,
2011 based on his capacity to earn wages as a truck terminal manager.
On appeal, appellant contends that there were errors in the way OWCP arrived at his
wage-earning capacity, including illegal and improper surveillance, and that he should have been
permitted to pursue self-employment. He also asserts that he was entitled to reimbursement for
his last semester at San Francisco State University pursuant to the vocational rehabilitation plan.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a March 21, 2008 decision, the Board
set aside OWCP’s September 10, 2007 nonmerit decision denying appellant’s request for
reconsideration as untimely and failing to show clear evidence of error, and remanded the case
for a determination as to whether the evidence established that a modification of a February 1,
2000 wage-earning capacity determination was warranted.2 In a decision dated June 23, 2010,
the Board reversed OWCP’s February 10, 2009 decision reducing appellant’s compensation
based on his capacity to earn wages as a truck terminal manager. The Board found that OWCP’s
February 1, 2000 loss of wage-earning capacity (LWEC) determination was erroneous because it
was based on a stale medical report.3 The facts and the law contained in those Board decisions
are incorporated herein by reference. Relevant facts are included below.
OWCP accepted appellant’s July 20, 1993 traumatic injury claim for neck contusion,
cervical sprain and disc dislocation/bulge at C5-6 and placed him on the periodic rolls.
Appellant was referred for vocational rehabilitation services and received funds to complete his
bachelor’s degree at San Francisco State University. As he had previously accumulated college
credits and had also obtained an associate degree, his undergraduate degree requirements were
projected to be satisfied within three semesters; however, he did not complete the degree
program during the period of vocational rehabilitation. OWCP directed the rehabilitation
counselor to initiate placement services in June 1998. The rehabilitation specialist identified the
position of assistant manager, truck terminal. Although appellant received more than 90 days of
placement assistance, he failed to secure employment.
The rehabilitation specialist identified the position of assistant manager, truck terminal
(Department of Labor’s Dictionary of Occupational Titles No. 184.1670110) as vocationally
suitable and reasonably available in appellant’s commuting area, based upon a local labor market
survey. The specialist found the job vocationally suitable in light of appellant’s educational
background and more than 10 years of trucking industry experience, and medically suitable,
based upon a May 1994 report from appellant’s treating physician, Dr. Eugene Mar.
In a decision dated February 1, 2000, OWCP reduced appellant’s compensation to reflect
his wage-earning capacity as an assistant manager, truck terminal, finding that the constructed
position fairly and reasonably represented his wage-earning capacity based on Dr. Mar’s
May 1994 restrictions. In a decision dated September 10, 2007, it denied appellant’s May 3,
2007 request for reconsideration as untimely and failing to show clear evidence of error. On
March 21, 2008 the Board set aside the September 10, 2007 decision and remanded the case for a
determination as to whether the evidence established that a modification of the February 1, 2000
wage-earning capacity determination was warranted.
In a decision dated June 5, 2008, OWCP denied modification of the February 1, 2000
wage-earning capacity determination. On February 10, 2009 an OWCP hearing representative
affirmed the June 5, 2008 decision finding that a modification of the February 1, 2000 wage2

Docket No. 08-73 (issued March 21, 2008).

3

Docket No. 09-1887 (issued June 23, 2010).

2

earning capacity was not warranted. As noted, on June 23, 2010 the Board reversed OWCP’s
February 10, 2009 decision on the grounds that the February 1, 2000 loss of wage-earning
capacity determination was erroneous because it was based on a stale medical report.
On June 30, 2010 OWCP referred appellant to Dr. Juon-Kin K. Fong, a Board-certified
orthopedic surgeon, for a second opinion examination. Dr. Fong was asked to provide an
opinion as to whether appellant was capable of returning to work in his date-of-injury job or of
performing the duties of sales/marketing manager or assistant manager truck terminal. He was
also asked whether appellant had residuals from his accepted injury.
In an August 11, 2010 report, Dr. Fong provided a history of injury and treatment and
noted that appellant was running his own business as a contractor. He related appellant’s
complaints of constant neck and right shoulder pain. Cervical examination revealed: extension
-- 20 degrees; flexion -- 50 degrees, lateral rotation -- 60 degrees to the right, 70 degrees to the
left; lateral tilt -- 20 degrees bilaterally. Motion was slow and guarded. There was chronic
muscle tightness of the paracervical muscles but no trapezial tightness. Palpation of the neck
somewhat replicated his pain. Shoulder examination revealed a positive arc and impingement
sign with an equivocal drop test; crepitus on palpation; and pain on palpation of the
supraspinatus fossa and subacromial space. A 2003 magnetic resonance imaging (MRI) scan of
the right shoulder showed advanced degenerative joint disease (DJD) of the glenohumeral joint
along with supraspinatus tendinosis and a downsloping acromion that might predispose to
impingement. A 2003 MRI scan of the cervical spine showed multilevel spondylosis with
multiple small disc bulges but primarily neuroforaminal encroachment at various levels as
previously discussed. Dr. Fong diagnosed cervical spondylosis with a history of radiculitis and
right shoulder internal derangement with DJD and possible impingement.
Dr. Fong opined that appellant continued to experience residuals of the accepted injury
and was not capable of returning to work as a motor vehicle operator. He opined, however, that
appellant was capable of working as a sales/marketing manager providing walking and standing
were minimal and reaching, pushing and pulling of objects was avoided. Dr. Fong opined that
appellant was capable of working as an assistant manager, truck terminal provided that he should
not be exposed to noise and vibration, in addition to the aforementioned restrictions. In an
accompanying work capacity evaluation, he restricted appellant from driving, reaching or
twisting, or lifting, pushing or pulling more than 15 pounds. Appellant was to perform minimal
walking and standing, and squatting, kneeling and climbing were prohibited.
In a letter dated August 25, 2010, Dr. James H. Rhee, a Board-certified physiatrist,
opined that Dr. Fong’s restrictions pertained to appellant’s shoulder condition, rather than to his
cervical condition, and that walking, standing, squatting, kneeling and climbing would not
impact his cervical condition. In an October 18, 2010 work capacity evaluation, Dr. Rhee
indicated that he was uncertain whether appellant could perform the duties of his date-of-injury
job.
OWCP found a conflict in medical opinion between Dr. Rhee and Dr. Fong regarding
appellant’s work capacity and referred appellant to Dr. Arthur Auerbach, a Board-certified
orthopedic surgeon, to resolve the conflict. Dr. Auerbach was asked whether appellant had

3

residuals of the accepted condition and whether he was capable of performing the duties of his
date-of-injury job as a motor vehicle operator.
In a December 28, 2010 report, Dr. Auerbach provided a history of injury and treatment
and examination findings. Although appellant alleged that he sustained a shoulder injury at the
time of the accepted incident, the claim was accepted only for a cervical condition. He informed
Dr. Auerbach that he had never had a shoulder condition prior to the 1993 employment incident
and that his right shoulder pain had increased in intensity over the years since the incident.
Appellant also had a preexisting right knee condition secondary to a 1997 nonindustrial injury,
and intermittent low back pain resulting from a fall from a ladder in 2000.
Cervical range of motion testing revealed flexion -- 30 degrees; extension -- 5 degrees
right and left; rotation -- 5 degrees right, 0 degrees left; side bending -- 5 degrees right, 0 degrees
left. Range of motion testing of the shoulders, right versus left, revealed: forward flexion -- 90
degrees right, 150 degrees left; abduction -- 90 degrees, right, 180 degrees left; extension -- 40
degrees right, 50 degrees left; internal rotation -- 30 degrees right, 50 degrees left; external
rotation -- 60 degrees right, 90 degrees left. Grasping the right Jamar Dynamometer caused right
shoulder pain. An April 5, 2010 MRI scan of the right knee revealed severe narrowing of the
lateral compartment, mild joint effusion and disrupted anterior cruciate ligament. Dr. Auerbach
stated that appellant had constant right knee pain and intermittent swelling and noted that he was
unable to squat or walk on uneven ground. He opined that appellant had “a right knee degree of
nonindustrial impairment adding to his total impairment.”
Dr. Auerbach diagnosed preexisting mild cervical spondylosis and degenerative disease,
aggravated by the accepted 2003 injury and mild C6-7 radiculopathy; multilevel disc
degeneration with C5-6 right foraminal stenosis and left foraminal stenosis at C4-5; right
shoulder impingement syndrome and possible rotator cuff tear; chronic low back pain due to
possible L3-4 inferior foramina and lateral disc protrusion and right knee effusion. Restrictions
precluded using the right shoulder at and above shoulder level, or pushing, pulling or lifting
greater than five pounds with the right shoulder above shoulder level. Dr. Auerbach stated that
these restrictions were “possibly the responsibility of the nonindustrial right shoulder and partly
the responsibility of the industrial neck.” Appellant was also restricted from kneeling, squatting,
climbing and walking over uneven ground due to his right knee condition. Restrictions relating
solely to his cervical condition included no repetitive motions of the neck, no power grasping, no
repetitive simple grasping with the right wrist and hand and no lifting, pulling or pushing more
than 25 pounds with the right upper extremity.
Dr. Auerbach opined that appellant continued to suffer from the residuals of the original
neck injury of July 16, 1993 and was unable to perform the duties of motor vehicle operator. In
an attached work capacity evaluation, he indicated that appellant was permanently restricted
from repetitive neck motion and from lifting or carrying more than 10 pounds.
At OWCP’s request, the rehabilitation counselor conducted a labor market survey in for
the position of manager, truck terminal (DOT No. 184.167-110). The position was classified as
sedentary, which provides a 10-pound lifting limit. A manager, truck terminal is responsible for
directing and coordinating activities of the terminal as intermediate freight distributor and may

4

provide garage services for trucks. Duties include checking incoming and outgoing shipments
against bills of lading. The vocational counselor determined that appellant had the physical
capacity to perform the duties of the manager, truck terminal position and that the job was being
performed in sufficient numbers as to make it reasonably available to appellant within his
commuting area.
On May 10, 2011 OWCP notified appellant that it proposed to reduce his compensation
for wage loss on the grounds that the medical and factual evidence established that he was no
longer totally disabled for work, but rather was capable of earning wages as a manager, truck
terminal. It allowed him 30 days to submit additional evidence or argument regarding his
capacity to earn wages in the described position.
In a decision dated June 29, 2011, OWCP reduced appellant’s compensation for wage
loss to zero effective July 3, 2011. It found that the position of manager, truck terminal was
medically and vocationally suitable and represented his wage-earning capacity.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.4 Its burden of
proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.5
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity, or
if the employee has no actual earnings, his wage-earning capacity is determined with due regard
to the nature of his injury, his degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment and other factors
and circumstances which may affect his wage-earning capacity in his disabled condition.6
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open labor
market under normal employment conditions.7 The job selected for determining wage-earning
capacity must be a job reasonably available in the general labor market in the commuting area in
which the employee lives.8 In determining wage-earning capacity based on a constructed
position, consideration is given to the residuals of the employment injury and the effects of
conditions which preexisted the employment injury.9
4

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

7

Albert L. Poe, 37 ECAB 684, 690 (1986), David Smith, 34 ECAB 409, 411 (1982).

8

Id.

9

See Jess D. Todd, 34 ECAB 798, 804 (1983).

5

When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP or to a wage-earning capacity specialist for selection of a position, listed in the
Department of Labor, Dictionary of Occupational Titles or otherwise available in the open labor
market, that fits that employee’s capabilities with regard to his physical limitations, education,
age and prior experience. Once this selection is made, a determination of wage rate and
availability in the open labor market should be made through contact with the state employment
service or other applicable service. Finally, application of the principles set forth in the Shadrick
decision will result in the percentage of the employee’s loss of wage-earning capacity.10
OWCP must initially determine appellant’s medical condition and work restrictions
before selecting an appropriate position that reflects his vocational wage-earning capacity. The
Board has stated that the medical evidence upon which OWCP relies must provide a detailed
description of appellant’s condition.11 Additionally, the Board has held that a wage-earning
capacity determination must be based on a reasonably current medical evaluation.12
ANALYSIS
The June 29, 2011 wage-earning capacity determination was premised on appellant’s
ability to work full time as a truck terminal manager. The Board finds that OWCP failed to
establish that the constructed truck terminal manager position fairly and reasonably represented
his wage-earning capacity. Therefore, OWCP failed to meet its burden of proof and the June 29,
2011 decision must be reversed.
In its June 25, 2010 decision, the Board found that OWCP’s February 1, 2000 LWEC
determination that the constructed position of manager, truck terminal was medically suitable
was erroneous because it was based on a stale medical report. Following the Board’s decision,
OWCP sought a second opinion regarding appellant’s work capacity from Dr. Fong, who opined
that appellant’s residuals from the accepted injury would impact his ability to walk, bend, stoop,
drive stand, twist, push, pull, lift, carry, reach above shoulder level and drive long distances.
Dr. Rhee, appellant’s treating physician, disagreed that walking and standing would negatively
impact appellant’s cervical condition and opined that Dr. Fong’s pushing and pulling restrictions
probably related to his unaccepted shoulder condition. OWCP properly found a conflict in
medical opinion between Dr. Fong and Dr. Rhee regarding appellant’s work limitations and
referred him to Dr. Auerbach for an impartial medical opinion. The Board finds, however, that

10

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Wilson L. Clow, Jr., 44 ECAB 157, 171-75 (1992);
Albert C. Shadrick, 5 ECAB 376 (1953).
11

See William H. Woods, 51 ECAB 619 (2000); Harold S. McGough, 36 ECAB 332 (1984); Samuel J. Russo, 28
ECAB 43 (1976).
12

See M.A., 59 ECAB 624 (2008). See Carl C. Green, Jr., 47 ECAB 737, 746 (1996) (six-month-old medical
reports are reasonably current for purposes of wage-earning capacity determination); Cf. Keith Hanselman, 42
ECAB 680 (1991) (two-year-old medical report and year-old work restriction evaluation forms were not reasonably
current for wage-earning capacity determination); Anthony Pestana, 39 ECAB 980 (1988) (three-year-old medical
evaluation is not reasonably current for wage-earning capacity determination).

6

Dr. Auerbach’s December 28, 2010 report is insufficient to resolve the conflict or to establish
that appellant is physically capable of performing the duties of the constructed position.
Dr. Auerbach’s opinion is vague, speculative and internally inconsistent. On the one
hand, he provided restrictions precluding the use of the right shoulder at and above shoulder
level, or pushing, pulling or lifting greater than five pounds with the right shoulder above
shoulder level, stating that these restrictions were “possibly the responsibility of the
nonindustrial right shoulder and partly the responsibility of the industrial neck.” Later in his
report, he indicated that appellant should be restricted from repetitive motions of the neck, no
power grasping, no repetitive simple grasping with the right wrist and hand and no lifting,
pulling or pushing more than 25 pounds with the right upper extremity. In a separate paragraph,
Dr. Auerbach stated that appellant could probably push, pull and lift 10 pounds with the right
upper extremity. His failure to provide clear restrictions and definitive diagnoses reduces the
probative value of his report and renders it insufficient to resolve the conflict in medical opinion.
In response to OWCP’s questions, Dr. Auerbach opined that appellant continued to suffer
from the residuals of the original neck injury of July 16, 1993 and was unable to perform the
duties of motor vehicle operator. He was not asked, however, to review requirements for the
manager, truck terminal position and, therefore did not provide an opinion as to whether
appellant was capable of performing the duties of the position. The Board notes that the
constructed position has a 10-pound lifting limit and includes duties that would require repetitive
movements of the neck, such as checking incoming and outgoing shipments against bills of
lading. Absent rationalized medical evidence addressing the relevant issue, the Board is unable
to determine whether appellant is capable of performing the duties of the manager, truck terminal
position.
On appeal, appellant contends that he was entitled to reimbursement for his last semester
at San Francisco State University, which he completed after the conclusion of vocational
rehabilitation. As OWCP did not issue a final decision on appellant’s request, the issue is not
properly before the Board.13
CONCLUSION
The Board finds that OWCP improperly reduced appellant’s compensation effective
July 3, 2011 based on his capacity to earn wages as a truck terminal manager.14
13

Section 8104(a) of FECA provides for the furnishing of vocational rehabilitation services. 5 U.S.C. § 8104(a).
OWCP has discretionary authority with respect to vocational rehabilitation and the Board has held that an OWCP
decision involving the exercise of this discretion will not be disturbed unless it is clearly in error. Pursuant to the
vocational rehabilitation plan, appellant received funds to complete his bachelor’s degree at San Francisco State
University. As he had previously accumulated college credits and had also obtained an associate degree, his
undergraduate degree requirements were projected to be satisfied within three semesters; however, he did not
complete the degree program during the period of vocational rehabilitation. The Board notes that appellant has not
alleged that OWCP’s denial of his request for reimbursement for tuition was an abuse of discretion.
14

The Board notes that appellant’s arguments on appeal regarding alleged improper surveillance and entitlement
to reimbursement for his last semester at San Francisco State University are beyond the scope of this appeal.

7

ORDER
IT IS HEREBY ORDERED THAT the June 29, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: March 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

